Exhibit 10.2
VIRTUAL RADIOLOGIC PROFESSIONALS
INDEPENDENT PHYSICIAN AGREEMENT
This Independent Physician Agreement including all exhibits and all addenda
attached hereto (“Agreement”) is effective as of July 1, 2009 (the “Effective
Date”), by and between VIRTUAL RADIOLOGIC PROFESSIONALS, LLC, a Delaware limited
liability company (“Practice”) and Eduard Michel, M.D., Ph.D. (“Physician”),
sometimes referred to collectively as “the Parties.”
     WHEREAS, Physician is an independent medical practitioner, specializing in
the field of radiology;
     WHEREAS, Practice is a professional medical practice that provides
radiology interpretation and consultation services to remote locations primarily
through one or more secure network connections;
     WHEREAS, Practice provides its service under direct or indirect contract
with radiology groups (“Customers”) for coverage for medical facilities
(“Clients”);
     WHEREAS, Practice also provides services directly to medical facilities (in
such context, “Customers”);
     WHEREAS, Practice desires to engage Physician as an independent contractor
in accordance with the terms and conditions of this Agreement; and
     WHEREAS, Physician is agreeable to such engagement.
     NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. Provision of Services; Payments
     1.1 Provision of Services. Physician shall serve as the President, Medical
Director and principal executive officer of the Practice, and shall provide
radiologic interpretations to the extent required from time to time for back-up
or emergency situations, including preliminary and/or official interpretations
(the “Services”), via Practice’s Radiologic Information System (RIS) and image
hosting system or by such other means as Practice may provide from time to time.
Physician agrees to provide diagnostic reports as set forth on Exhibit C.
Physician may elect to produce a non-diagnostic report in response to a request
if the Client has not provided requested information necessary for Physician to
produce a diagnostic report. Commencing on the Start Date (“Start Date”)
Physician shall provide interpretation services on a limited and back-up basis
only.
     1.2 Payment for Services. In full consideration for all Services performed
by Physician, Practice agrees to pay Physician the Compensation and Professional
Fees in the amounts and upon the times and terms set forth on Exhibit A to this
Agreement. Practice shall make such payments to Physician via electronic funds
transfer, directed to a U.S. account or accounts designated in writing by
Physician from time to time, or via check through U.S. mail. Practice shall
reimburse Physician for all expenses necessarily or incidentally incurred in his
performance of duties under this Agreement.

1



--------------------------------------------------------------------------------



 



     1.3 Licensing and Credentialing Fees. Practice also agrees to pay all fees,
including initial application, renewal or similar fees, necessary to secure,
re-establish or renew Physician’s right to practice in the states identified in
Exhibit B and such other states for which Practice from time to time requests
Physician to be licensed (collectively “License Fees”) and fees associated with
obtaining staff membership, reading rights or clinical privileges (collectively
“Clinical Privileges”) with medical facilities for which Physician will provide
Services (collectively “Credentialing Fees”); subject in each case to
reimbursement in accordance with Section 6.3.b upon termination of this
Agreement during the Initial Term.
2. Professional Qualifications and Physician Independence
     2.1 Professional Qualifications and Obligations. At all times during the
Term of this Agreement (defined below), Physician: (a) shall maintain permanent
residence in the United States; (b) shall maintain Physician’s status as a board
certified radiologist; (c) shall comply with the requirements of the American
College of Radiology (“ACR”) relating to the provision of radiology and
teleradiology services; (d) shall be qualified and licensed to practice medicine
in Physician’s jurisdiction of residence; (e) shall be continue to be qualified
to be licensed to practice medicine in the states for which Practice requests
Physician to become licensed and qualified; (f) shall not be under current
exclusion or sanction by any state or federal health care program, including
Medicare or Medicaid, or in any non-U.S. jurisdiction with the exception or
exclusion solely based on geographic location; (g) shall have passed and
thereafter maintain Practice medical staff status and privileges (“VRP
Privileges”); (h) shall be eligible for coverage under Practice’s medical
liability insurance and for medical liability insurance for the jurisdictions in
which medical practice is performed and in the site of residence of the
Physician; and (i) shall not, without the prior written consent of Practice,
perform any services from a location outside of the United States or a Territory
thereof. Physician agrees that Physician’s appointment as the Practice’s Medical
Director includes membership in and supervision of the Practice’s Quality
Assurance (QA) committee and, and Physician will perform the periodically
required attendant duties thereof. .
     2.2 Reporting Requirements. Physician shall inform the Practice’s President
or Board of Managers in writing immediately of: (a) any charge or conviction
whatsoever of violation of any law or ordinance of any local, county, state or
federal jurisdiction; (b) any denial or revocation of membership in a state,
county or local medical society; (c) any denial or relinquishment of staff
membership, reading rights or clinical privileges at any time; (d) the
initiation of any disciplinary action or inquiry concerning Physician by a
hospital or medical staff, state medical licensing authority or federal
authority or program including Medicare; (e) any malpractice claim asserted
against Physician or settled or adjudicated by or on behalf of Physician;
(f) any voluntary or involuntary surrender, suspension, revocation or
restriction of a state or federal narcotics controlled substance permit; (g) any
voluntary or involuntary surrender, suspension, revocation or restriction of any
professional license; (h) revocation of any professional board certification;
(i) any action commenced or taken against Physician by any licensing or
privileging authority; (j) the commencement or taking of any disciplinary action
or inquiry whatsoever by any licensing authority, institution or professional
society; or (k) any agreement or understanding by or between Physician and any
licensing authority that Physician will not apply for license renewal in a
jurisdiction.
     2.3 Clinical Privileges; License Applications. Physician shall obtain a
state medical license (“License”) and clinical privileges (“Clinical
Privileges”) for each state or medical facility requested by the Practice within
a reasonable time following Practice’s request. Practice agrees to provide
Physician with reasonable assistance, including the preparation and submission
of

2



--------------------------------------------------------------------------------



 



applications necessary to obtain Licenses and Clinical Privileges at each
hospital, imaging center or other medical facility designated by Practice in its
sole judgment to permit Physician to provide Services at such facility.
Physician shall furnish promptly upon request by Practice all documentation,
information or verifications necessary for the preparation and submission of
applications for Licenses and Clinical Privileges. Physician shall maintain each
License and Clinical Privilege granted to Physician until Practice specifies
that such License or Clinical Privilege is no longer required; which shall
include fulfillment of any applicable Continuing Medical Education (“CME”) or
similar requirements for each state in which Physician holds a License or at
each facility where Physician holds Clinical Privileges. Physician shall
relinquish a Clinical Privilege upon a request to do so by Practice or by the
institution that granted the Clinical Privilege. Practice shall provide
Physician with reasonable assistance with maintenance and tracking of CME
requirements for each state in which Physician holds a License. Upon termination
of this Agreement, Physician and Practice shall share the costs of expenses
associated with Licensing and Credentialing as set forth on Exhibit A.
     2.4 Medicare Identification and Qualification. Upon request by Practice,
Physician shall enroll or maintain enrollment in Medicare and/or similar or
comparable public or private third party payor programs, and shall provide
Physician’s unique identifying number or similar identification to Practice to
facilitate billing. Practice agrees to provide Physician with reasonable
assistance in completing and maintaining such enrollments.
     2.5 Compliance with Professional Standards. Physician shall perform all
Services contemplated by this Agreement in accordance with the standards of
professional ethics and practice as may from time to time be applicable to the
fields of medicine and radiology, in the United States and in each of the states
in which Physician holds a License, including standards promulgated from time to
time by the American College of Radiology for the practice of radiology and
teleradiology.
     2.6 Reports. Physician covenants and agrees that all reports (“Reports”)
rendered by Physician shall include all pertinent findings and clinical
impressions, and shall be personally reviewed and signed by Physician; and that
Physician will verbally communicate clinical findings to an attending physician
where appropriate for patient care. Physician accepts responsibility for the
contents of all such signed reports and communications.
     2.7 Independent Contractor.
          a. Physician is and shall at all times remain an independent
contractor to Practice. Nothing in this Agreement shall create, or be construed
to create, any relationship between Physician and Practice other than that of an
independent contractor. Physician hereby consents to Practice identifying
Physician among Practice’s independent contractor physicians on Practice’s, or
Practice’s management company’s website.
          b. Physician’s obligations under this agreement relate primarily to
the provision of Services as President and principle executive officer of
Practice.
          c. Physician acknowledges that the Health Insurance Portability and
Accountability Act of 1996 and related regulations (45 C.F.R. Parts 160 and 164)
(“HIPAA”) and the Joint Commission on Accreditation of Healthcare Organizations
(“The Joint Commission”) require Practice to establish and follow written
procedures pertaining to the protection of patient information and the provision
of health care services. Physician further agrees to abide by Practice’s written
procedures complying with applicable HIPAA and The Joint Commission

3



--------------------------------------------------------------------------------



 



requirements in order that Practice and Physician may fulfill their respective
legal obligations under HIPAA and in order that Practice may maintain its The
Joint Commission accreditation. Practice’s written procedures applicable to
physician are located on the Radiologist Portal.
     2.8 Obligation to Update. Upon Practice’s request from time to time,
Physician shall provide certificates or other proof of continued compliance with
Sections 2.1, 2.2 and 2.3 above, and shall provide Practice written notice of
any change in such status, not less than 30 days prior to the effective date of
such change.
     2.9 Policies and Procedures. Physician agrees to abide by the policies and
procedures set forth from time to time at the Practice’s Radiologist Portal,
including those relating to network use and access, use and care of equipment,
and operating procedures as may be revised by Practice from time to time.
     2.10 Information Requirements; Privileges. In connection with the granting
of VRP Privileges, Practice may request professional references from Physician
and may require Physician to complete questionnaires or other documentation
necessary for or related to VRP Privileges or Physician’s prospective Services.
If Practice, in its sole judgment, is not satisfied with the information
provided in such references, questionnaires or other documentation, Practice
may, in its sole discretion, decline to grant VRP Privileges to Physician and
terminate this Agreement.
     2.11 Additional Information; References. Physician agrees to obtain
annually a physical examination evidencing that Physician is not impaired from
performing Services and to furnish the same to Practice’s Medical Director. Upon
request by Practice, Physician shall obtain and thereafter maintain at least
three cooperative personal references, and will obtain from time to time such
additional personal or training references necessary for Physician to obtain
Clinical Privileges. Practice will reasonably assist Physician to obtain the
same.
3. Financial Arrangements
     3.1 Exclusive Billing. Practice shall bill for, collect from Practice’s
customers and clients, and own all of the fees that are charged for Physician’s
services and all related accounts receivable. Physician shall provide Practice,
and at Practice’s request, its customers and clients with all information
reasonably necessary to permit such billing in a timely and accurate manner.
Physician shall be solely responsible for, and shall indemnify and hold Practice
(and Practice’s clients) harmless from, any claims, liabilities and repayment
obligations with respect to: (a) the accuracy of Physician’s record of claims;
and (b) Physician’s compliance with federal and state laws (including but not
limited to Medicare and Medicaid requirements) relating to the submission or
assignment of such claims. Physician acknowledges and agrees that the right to
bill and collect for Services shall be the exclusive right of Practice.
Physician shall not bill Practice’s clients or their patients for Services
provided.
     3.2 Taxes; No Withholdings, Benefits. The Professional Fees set forth in
this Agreement are inclusive of all applicable sales, use, gross receipts,
excise, value-added, withholding, and other taxes that may be due based on
Practice’s payments to Physician under this Agreement, all of which taxes shall
be Physician’s sole obligation. Physician acknowledges and agrees that:
(a) neither Practice nor any of Practice’s patients or clients will withhold on
behalf of Physician pursuant to this Agreement any sums for income tax,
unemployment insurance, social security or any other withholding pursuant to any
law or requirement of any governmental body relating to Physician or make
available to Physician any of the benefits

4



--------------------------------------------------------------------------------



 



afforded to employees of Practice or of Practice’s clients; and (b) all such
withholdings and benefits, if any, are the sole responsibility of Physician.
Physician acknowledges and agrees that the costs of licensing, credentialing and
medical malpractice insurance paid by the Practice on behalf of Physician will
be reported as income to the Physician for tax purposes.
4. Patient Records and Information
     4.1 Patient Records and Patient Information. All patient records pertaining
to professional services shall remain the property of Practice’s Customers or
Clients. Practice agrees that it shall cause its Customers or Clients to obtain
patient consents and patient authorizations necessary for Physician to receive
orders, images and other information necessary for Physician to render a Report.
Physician shall comply with all requirements of HIPAA, and applicable laws of
any U.S. state or Territory relating to the privacy, security and administration
of patient health information. Physician agrees to enter into, and thereafter
comply with, any business associate or confidentiality agreements reciting such
obligations, including training sufficient for Physician to demonstrate proper
use, as may be required by Clients to permit access to a Client’s network and
patient information.
     4.2 Access to Books and Records. Physician and Practice shall each maintain
all records in a form and for the period of time required by applicable laws.
Physician and Practice shall make available to authorized agents of the
Secretary of Health and Human Services (or other governmental authority) this
Agreement, any amendments to this Agreement, and any books, documents or records
belonging to Physician or Practice and any related entity that may be necessary
to verify the nature and extent of any payments made to Physician or Practice
hereunder. Any such access shall be in accordance with the written regulations
established by the Secretary of Health and Human Services to the extent required
by law. In the event that Physician or Practice is requested to disclose any
books, documents or records for the purpose of an audit or investigation of
Services delivered under this Agreement, Practice or Physician shall notify the
other of the nature and scope of the request and shall make all books, documents
or records so disclosed available to the other upon written request.
5. Equipment
     5.1 Equipment.
          a. Practice shall provide, at no cost to Physician:

  (i)   HIPAA compliant computer equipment (“Practice Equipment”) suitable for
Physician to perform the Services;     (ii)   installation and setup
instructions for the Practice Equipment and reasonable technical assistance
thereafter; and     (iii)   necessary patches, upgrades, and instructions
required to maintain, the security, operation, and HIPAA compliance, of the
Practice Equipment.

          b. Physician shall:

5



--------------------------------------------------------------------------------



 



  (i)   obtain a primary and secondary network access connection meeting the
requirements specified by Practice, provided that Practice shall reimburse
Physician for the portion of the primary network connection as specified in
Exhibit A;     (ii)   set-up and install the Practice Equipment according to the
instructions provided by Practice;     (iii)   follow Practice’s direction
regarding maintenance and operation of the Practice Equipment; and     (iv)  
maintain the Practice Equipment in good order and repair and replace (at
Practice’s cost) the Practice Equipment or any part of it that becomes worn out
or obsolete. In addition, Physician is solely responsible for any physical
damage to the Practice Equipment that occurs on Physician’s premises or
otherwise while in Physician’s control.

     5.2 Procedures for HIPAA Compliance. Physician shall comply with the
procedures respecting use of Practice Equipment, including applicable HIPAA
requirements, as are set forth at Practice’s Radiologist Portal. Physician shall
not: (i) use the Practice Equipment for any purpose except the Provision of
Services to Practice; or (ii) a utilize a network connection to provide services
to third parties if that connection is being used for the provision of Services
to, or for communication with, Practice.
     5.3 System Access. Practice will provide Physician with all necessary
usernames and passwords to access studies for Clients who have granted Clinical
Privileges.
6. Term and Termination
     6.1 Initial Term and Renewal. This Agreement shall have an initial term of
two years from the Effective Date (the “Initial Period”). The Agreement shall
automatically renew for subsequent one-year periods after the expiration of the
Initial Period and each subsequent one year period (each a “Renewal Period”),
unless earlier terminated pursuant to Section 6.2. The Initial Period and each
Renewal Period, if any, are collectively referred to herein as the “Term.”
     6.2 Termination; Suspension.
          a. Termination Without Cause. Either party may terminate this
Agreement without cause upon ninety (90) days prior written notice to the other.
          b. Termination for Cause. Either party may terminate this Agreement
for cause if the other party materially or repeatedly defaults in the
performance of its obligations and has not cured such default within 30 days of
receipt of a default notice specifying the default and the intention to
terminate.
          c Automatic Suspension. Upon the occurrence of any of the following
events, each of which shall constitute a ground for termination for cause, then
the provisions of Section 1 of this Agreement shall be immediately suspended
pending cure or termination in accordance with subparagraph b of this
Section 6.2:

6



--------------------------------------------------------------------------------



 



  (i)   failure, following reasonable notice by Practice, of Physician to obtain
reinstatement of Physician’s License to practice medicine in any state or
Territory of the United States;     (ii)   Physician’s Clinical Privileges with
Clients are terminated, limited or restricted in any manner if, in Practice’s
sole discretion, such termination, limitation or restriction would materially
affect;     (iii)   Physician fails to comply with any requirement under
Section 2.1;     (iv)   Physician becomes ineligible for continued malpractice
insurance coverage pursuant to Article 7;     (v)   Physician is convicted upon
trial or plea of the commission of any felony or of the commission of a
misdemeanor related to the delivery of health care services or a moral
turpitude;     (vi)   Physician is excluded or debarred from participation in
any federally- funded health care program, including the Medicare or Medicaid
programs, with the exception of ineligibility based solely on Physician’s
geographic location;     (vii)   Physician’s disability. For the purpose of this
Section, “disability” means the inability of Physician to provide Services by
reason of Physician’s illness or other physical or mental impairment or
condition continuing for a period of thirty (30) calendar days; or     (viii)  
If, in the reasonable judgment of Practice’s Medical Director, after
consultation with Practice’s Quality Assurance Officer or Quality Assurance
Committee, Physician (i) has failed to comply with the requirements of
Section 2.5 and (ii) such failure had or may have had an adverse impact on
patient care.

          d. Termination Coinciding with Termination of Physician’s Employment
Agreement with Virtual Radiologic Corporation. Termination of Physician’s
employment as Chief Medical Officer of Virtual Radiologic Corporation for any
reason shall cause this Agreement to terminate immediately.
     6.3 Consequences of Termination.
          a. Return of Property and Confidential Information. In the event of
termination for any reason, Physician shall return to Practice all property and
Confidential Information (as defined in Section 8.1) received from Practice,
Physician shall immediately cease using any passwords or other information
provided by Practice for access to Practice’s or Practice Client’s information
systems, and Physician shall return to Practice at Physician’s own expense the
VR Workstation and any other equipment or software provided to Physician by
Practice.

7



--------------------------------------------------------------------------------



 



7. Insurance
     7.1 Professional Liability Coverage. Practice agrees to have and maintain a
policy of professional liability insurance naming Physician as an additional
insured with coverages of at least the amount of One Million Dollars
($1,000,000) per claim and Three Million Dollars ($3,000,000) in the aggregate
annually (the “Insurance”). The Insurance shall cover Physician for malpractice
claims made during the term of this Agreement, based on conduct alleged to have
occurred based on Services provided during the Term. Such coverage will apply
only to the practice of medicine performed for Practice and specifically
excludes any other practice of medicine or professional services that the
Physician may engage in outside the Agreement. Physician agrees not to disclose
the name of Practice’s insurance provider or the details of Practice’s insurance
policy to any third party entity without the written authorization from an
officer of the Practice. Physician agrees to obtain separate insurance coverage
for medical services outside the scope of this Agreement that physician may
provide for or on behalf of any third party.
     7.2 Tail Coverage. Upon termination of this Agreement, Practice shall
maintain or purchase medical malpractice coverage for a period after termination
of this Agreement (“Tail”) insuring against claims made relating to services
performed by Physician during the term of this Agreement. If seven (7) years of
Tail Coverage is not commercially available from Practice’s carrier, then
Practice shall provide coverage for the maximum length of time that is
commercially available under its group medical malpractice policy. Physician
shall pay the cost of separate Tail Coverage purchased by Practice at
Physician’s request.
     7.3 Separate Insurance. Physician agrees to provide certificate(s) of
insurance (or other proof of coverage) to Practice, upon its request, for all
policies carried by Physician relating to the practice of medicine or any other
professional services conducted by Physician outside of this Agreement, and
agrees to provide Practice thirty (30) days prior written notice of any change
in, or termination of, such separate coverage.
8. Confidentiality and Prohibition Against Competition
     8.1 Physician shall abide by the provisions relating to confidentiality and
non-competition as are set forth is the separate Employment Agreement between
Physician and Virtual Radiologic Corporation.
9. Warranties, Indemnification and Limitation on Damages
     9.1 Disclaimer of Warranties. Except as otherwise expressly provided
herein, all services or products provided by Practice are provided without
warranty of any kind, whether express, implied or arising from custom, course of
dealing or trade usage, any implied warranties of non-infringement,
merchantability or fitness for a particular purpose.
     9.2 Indemnification. Each party agrees to indemnify and hold the other
harmless from any and all claims, liabilities, damages, taxes, fines, repayment
obligations or expenses, including court costs and reasonable attorney fees
(collectively, “Claims”), arising from any act or omission by the indemnifying
party or its employees or agents (excepting the indemnified party), or from the
indemnifying party’s material breach of this Agreement. Without limiting the
generality of the foregoing, Physician expressly agrees to indemnify and hold
Practice harmless from any and all Claims arising from any other professional
services provided by or on behalf of Physician or any other work Physician may
engage in outside of this Agreement.

8



--------------------------------------------------------------------------------



 



     9.3 Limitation of Liability. Neither Practice nor Physician shall be liable
for, nor shall any measure of damages include, any indirect, incidental,
special, exemplary, punitive or consequential damages or amounts for loss of
income, profits or savings, loss of data arising out of or relating to its
performance or failure to perform under this Agreement, even if the party
against whom liability is sought to be imposed has been advised of the
possibility of such damages or loss; provided, however, that the limitations of
liability set forth this paragraph shall not apply to (i) Practice’s failure to
make payments to Physician for services rendered; (ii) Physician’s obligations
set forth in Article 8; or (iii) the reciprocal obligations of indemnification
set forth in Section 9.2.
10. Miscellaneous
     10.1 Force Majeure. Neither party shall be responsible for any damages,
delay in performance or failure to perform by Physician or Practice, if caused
by any act or occurrence beyond its reasonable control such as embargoes,
changes in government regulations or requirements (executive, legislative,
judicial, military or otherwise), acts of war or terrorism, power failure,
electrical surges or current fluctuations, lightning, earthquake, flood, the
elements or other forces of nature, delays or failures of transportation, or
acts or omissions of telecommunications common carriers. In particular, without
limitation, neither Physician nor Practice shall be responsible for any
interruption in Services caused by an interruption in or failure of Internet
services. Physician recognizes that any such Internet or network outage if
lasting more than a single 10 hour work shift may, if Practice scheduling
allows, be credited against Physician’s vacation time or may otherwise result in
a prorated reduction in the contract minimum cash payment to the Physician.
     10.2 Amendment. This Agreement may be amended only by a writing that is
signed by both parties.
     10.3 Assignment. Practice may, in its sole discretion, assign this
Agreement to any entity that succeeds to some or all of the business of Practice
through merger, consolidation or sale of some or all of the assets of Practice,
or any similar transaction. Physician acknowledges that the services to be
rendered to Practice are unique and personal and therefore Physician may not
assign any rights or obligations under this Agreement.
     10.4 Successors and Assigns. Subject to Section 10.3, the provisions of
this Agreement shall be binding upon the parties hereto, upon any successor or
assign of Practice, and upon Physician’s heirs and the personal representative
of Physician’s estate.
     10.5 Waiver. Any waiver by either party of compliance with any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement or of any subsequent breach by a party of the same
or another provision of this Agreement. Any delay or failure by either Party to
assert a right under this Agreement shall not constitute a waiver by said Party
of any right hereunder, and either Party may subsequently assert all of its
rights hereunder as if the delay or failure had not occurred. No waiver by
Practice shall be valid unless in writing and signed by an authorized
representative of Practice.
     10.6 Severability. If any one or more of the provisions (or portions
thereof) of this Agreement shall for any reason be held by a final determination
of a court of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions (or portions of the provisions) of this Agreement, and the
invalid, illegal or unenforceable provision shall be deemed replaced by a

9



--------------------------------------------------------------------------------



 



provision that is valid, legal and enforceable and that comes closest to
expressing the intention of the parties.
     10.7 Governing Law, Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota without
reference to the conflict of law provisions thereof. Any dispute, claim or
controversy arising out of or related to this Agreement shall be resolved by
binding arbitration by a single arbitrator in Minneapolis, Minnesota, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. Judgment upon the arbitration award shall be final,
binding and conclusive and may be entered in any court having jurisdiction. If
for any reason Physician performs Services under this Agreement outside of the
United States, Physician agrees to submit to the jurisdiction of, be accountable
to, and remain in compliance with, all applicable state and federal law, rules,
regulations or executive orders of any U.S. or foreign government, agency or
authority, and accreditation authorities including but not limited to the
American College of Radiology.
     10.8 Counterparts. This Agreement may be executed by facsimile signature
and by either of the parties in counterparts, each of which shall be deemed to
be an original, but all such counterparts shall constitute a single instrument.
     10.9 Notices. All notices, requests or other communications hereunder shall
be in writing and either transmitted via facsimile, overnight courier, hand
delivery or registered mail, postage prepaid and return receipt requested, to
the parties at the address listed below their respective signatures or such
other addresses as may be specified by written notice. Notices shall be deemed
to have been given when received or, if delivered by registered mail, five days
after posting.
     10.10 Equitable Relief. The parties acknowledge that their remedies at law
for any breach or threatened breach of this Agreement may be inadequate.
Therefore, a party shall be entitled to seek injunctive and other equitable
relief restraining a party from violating this Agreement, in addition to any
other remedies that may be available to it under this Agreement or applicable
law.
     10.11 Entire Agreement. This Agreement, including any attached Exhibits,
schedules and appendices (which are hereby incorporated into the Agreement),
constitutes the entire agreement between the parties hereto with respect to its
subject matter and there are no other representations, understandings or
agreements between the Parties relating to such subject matter.
     10.12 Services Provided Prior to Effective Date. Except with respect to
compensation, the Parties acknowledge that any Services provided by Physician
prior to the Effective Date of this Agreement are covered by the terms herein.
Physician acknowledges that any compensation owed for Services performed prior
to the Effective Date of this Agreement shall be covered, if at all, by separate
agreement.
     10.13 Survival. The provisions of this Section, Sections 2.4, 4, 6.3, 7.2,
8, 9 and 10 shall survive termination of this Agreement for any reason.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date.

                      VIRTUAL RADIOLOGIC PROFESSIONALS, LLC,       EDUARD
MICHEL, M.D., PH.D.,     a Delaware limited liability company                
 
                   
By:
  /s/ Eduard Michel, M.D., Ph.D.       By:   /s/ Eduard Michel, M.D., Ph.D.    
 
                   
 
  Eduard Michel, M.D., Ph.D., President           Eduard Michel, M.D., Ph.D.    
 
                   
Date:
  July 30, 2009       Date:   July 30, 2009    
 
                      Address:       Address:     11995 Singletree Lane,
Suite 500       11995 Singletree Lane, Suite 500                      
Minneapolis, MN 55344       Minneapolis, MN 55344    

11



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPENSATION AND COVERAGE PERIODS
I. Compensation
Physician shall be compensated at the rate of $50,000 per year (“Base
Compensation”) for all services rendered hereunder. Physician shall receive
1/12th of Base Compensation per month no later than the 10th business day of
each month. If Physician provides services for less than the entire calendar
month, payment will be prorated to reflect the total number of days worked at a
rate reflecting the daily rate multiplied by the total number of days worked in
that month.
Practice shall periodically reimburse Physician for recurring expenses
associated with Physician’s primary network connection used to provide Services
under this Agreement. Practice shall make payment to Physician against
Practice’s receipt of reasonable documentation supporting the amount requested.
Practice shall not provide reimbursement for any portion of Physician’s
secondary network connection.
Amounts reimbursable to Physician shall not exceed $250.00 per month.
II. Coverage Periods; Start Date
Coverage Periods.
Physician shall be available on a back-up basis for emergency coverage
requirements.

12



--------------------------------------------------------------------------------



 



EXHIBIT B
STATES
As of the date of this Agreement Physician holds a License to practice medicine
in all 50 states other than Texas, and is licensed to practice in the District
of Columbia.

13



--------------------------------------------------------------------------------



 



EXHIBIT C
REPORTING TIMES
Physician will provide diagnostic reports as follows:

  (i)   For ER coverage, all requested Preliminary Interpretations as promptly
as reasonably possible, ordinarily within 30 minutes following receipt of all
relevant images and history.     (ii)   For ER coverage, all requested Final
Interpretations as promptly as reasonably possible, ordinarily within 30 minutes
following receipt of all relevant images and history; provided in the event
Physician cannot reasonably render a Final Interpretation within such time,
Physician will render a Preliminary Interpretation within 30 minutes and
thereafter furnish a Final Interpretation as promptly as reasonably possible,
and in any case not longer than 24 hours.     (iii)   For non-ER coverage, all
requested Final Interpretations within 24 hours following receipt of all
relevant images and history; provided that, Physician will render Final
Interpretations within 2 hours following receipt for customers designated by
Practice.

14